DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 24, 25, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0135505 to Li in view of US 2014/0246020 to Minskoff.
Regarding claim 1, 12, 13, 28, and 29 Li discloses a liquid storage sintered body (1212) made of glass or ceramic [0026] with two channels (1211) at least partially enclosed by the sintered body (Fig. 6), a heating element (122) arranged on the sidewall of each channel [0031], and discusses porousness [0026]. Li also discloses that the heating element can be a thin film that is bonded to the absorbing surface [0026] (ie. conductive coating) and a current flows through the sintered body to heat it [0025]. Li does not discuss a range nor pore size.
However, Minskoff discloses a vapor inhaler (abstract) with a porous ceramic reservoir that has a porosity from approximately forty to ninety percent with an average pore size from approximately twenty-five microns to approximately one-hundred fifty microns [0188-0189]
The advantage of utilizing porosity from approximately forty to ninety percent with an average pore size from approximately twenty-five microns to approximately one-hundred fifty microns is to provide some ease of air or vapor entry and wicking efficiency. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li by utilizing a porosity from approximately forty to ninety percent with an average pore size from approximately twenty-five microns to approximately one-hundred fifty microns as in Minskoff with the sintered body of Li in order to provide some ease of air or vapor entry and wicking efficiency.
Regarding claim 2 Li further discloses the two channels completely enclosed by the circular in cross-section sintered body with a first channel at the center (Figs. 6 and 7).
Regarding claim 3 Li further discloses the channel shaped with a circular bore (Fig. 7).
Regarding claims 4 and 5 Li further discloses the channels extending across an entire length of and parallel to the length of the sintered body (Fig. 6).
Regarding claim 6, 7, and 11 Li further discloses the two channels completely enclosed by the circular in cross-section sintered body with a first channel at the center and second channels symmetrical there around (Figs. 6 and 7).
Regarding claim 14 Li further discloses the heating element is disposed directly on a surface of the sintered body [0031] (Fig. 6).
Regarding claim 15 Li further discloses that the heating element can be the same type of heating element in [0031] and the element may be a metal thin film / foil [0026, 0233] or wire (claim 13).
Regarding claim 16, 17, and 18 Li further discloses the two channels completely enclosed by the circular in cross-section sintered body with a first channel at the center and second channels symmetrical there around (Figs. 6 and 7).
Regarding claim 19 Li further discloses that the heating element can be the same type of heating element in [0031] and the element may be a metal thin film / foil [0026, 0233] or wire (claim 13) and the heating element can be a thin film that is bonded to the absorbing surface [0026] and a current flows through the sintered body to heat it [0025].
Regarding claims 20, 21, and 24 Li further discloses that that positive and negative electrical terminals (112, 113) are attached at outer and opposing surfaces of the heating elements [0025], and there are multiple heating elements with electrical connections [0031].
Regarding claims 10, 25, and 26 Li further discloses that the two channels completely enclosed by the circular in cross-section sintered body with a first channel at the center (Figs. 6 and 7), and that that positive and negative electrical terminals (112, 113) are attached at outer and opposing surfaces of the heating elements [0025], and there are multiple heating elements with electrical connections [0031], and that the sintered body can be rectangular [0027, 0034]. Additionally, applicant does not state that a rectangular shape is critical and that the particular shape provides an advantage is used for particular purpose or solves a stated problem. Therefore, the change in shape is obvious as a matter of design choice. (MPEP 2144, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0135505 to Li in view of US 2014/0246020 to Minskoff and in further view of US 10,174,749 to Mazur.
Regarding claims 22 and 23 Li/Minskoff does not disclose a third perpendicular channel, however, Mazur discloses a third channel (291) perpendicular to larger diameter channels (202) (Fig. 2) and completely enclosed by a sintered body (Fig. 2) (col. 10).
The advantage utilizing a third perpendicular channel as in Mazur is to support a smooth fluid flow from a common inlet to a common outlet. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li/Minskoff utilizing a third perpendicular channel as disclosed in Mazur in order to support a smooth fluid flow from a common inlet to a common outlet.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0135505 to Li in view of US 2014/0246020 to Minskoff and in further view of US 2015/0040925 to Saleem.
Regarding claim 27 Li/Minskoff does not disclose activating heating zones independently.
However, Saleem discloses activating individual heaters/zones [0074].
 The advantage activating individual heaters/zones independently is to reduce required energy and require a smaller energy source. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li/Minskoff by activating individual heaters/zones independently as disclosed in Saleem in order to reduce required energy and require a smaller energy source.

Response to Arguments
Applicant argues that Li does not disclose a glass or glass ceramic liquid storage and rather discloses porous ceramics and glass fiber. Applicant additionally argues that structures enclosed by glass fibers do not include defined pores, and there can be no motivation to use a body with a defined porosity. The examiner respectfully disagrees. While glass fiber is not the most common glass, the fibers are still glass and at least for this reason Li discloses a liquid storage sintered body made at least of glass [0026]. Li also that this is a permeating (ie. porous) component [0026]. While Li does not discuss any porosity range, it includes pores and Minskoff notes that the advantage of utilizing porosity from approximately forty to ninety percent with an average pore size from approximately twenty-five microns to approximately one-hundred fifty microns is to provide some ease of air or vapor entry and wicking efficiency [0182]. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li by utilizing a porosity from approximately forty to ninety percent with an average pore size from approximately twenty-five microns to approximately one-hundred fifty microns as in Minskoff with the sintered body of Li in order to provide some ease of air or vapor entry and wicking efficiency. Additionally, Minskoff is not relied on for multiple channels. The rejections are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761